Citation Nr: 1708594	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-17 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating for left hip bursitis, presently rated as 10 percent disabling.  

2. Entitlement to service connection for a left hip lesion.

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for a headache disability, described as migraines.

5. Entitlement to service connection for an acquired psychiatric disability.

6. Entitlement to service connection for a buttock disability.

7. Entitlement to service connection for a low back disability.  

8. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  December 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Veterans Law Judge at a hearing via live videoconference in November 2012.  A transcript of that hearing is of record.  In October 2016, the Veteran and his representative were notified via letter that the Veterans Law Judge who had conducted the previous hearing had since retired, and were given the opportunity to request a new hearing.  Neither the Veteran nor his representative responded to that notice.  As such, the matter has been returned to the Board for further appellate review by a new Veterans Law Judge without a second hearing.

Although the Veteran's claim of entitlement to TDIU was adjudicated in a December 2011 rating decision, the Court of Appeals for Veterans Claims (Court) has held that entitlement to TDIU is part and parcel of any increased rating claim when the inability to maintain employment raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran submitted a statement in September 2013 in which he contends that he is unemployable due to his left  hip disability.  As such, that issue has been added to the claims listed in the title page above.  

The issue if entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Since January 2008, the Veteran's left hip bursitis has resulted in limitation of flexion of the hip, with pain, to 40 degrees.  

2. An acquired psychiatric disorder, left buttock disability or chronic headache disorder is not clinically shown.  

3. The Veteran's spine disorder and left hip lesion are not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left hip bursitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5003, 5019, 5250-5255 (2016).

2. The criteria for service connection of a left hip lytic lesion have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3. The criteria for service connection of a left buttock disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

4. The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310, 4.9, 4.125, 4.127 (2016).

5. The criteria for service connection for a headache disability, claimed as migraine headaches, have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

6. The criteria for service connection of a low back disability, to include transitional lumbar vertebrae, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

7. The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in April 2008 and July 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  
	
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board observes that the Veteran's left hip trochanteric bursitis is presently rated as 10 percent disabling under Diagnostic Code 5019.  That Diagnostic Code instructs that bursitis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 instructs that arthritis is to be rated on the limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint involved does not rise to a compensable level under the appropriate diagnostic code, then a 10 percent minimum rating should be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5019 (2016).  

Diagnostic Codes 5250-5255 specifically evaluate disabilities of the hip and thigh.  At the outset, the Board notes that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail hip joint), and 5255 (impairment of femur by nonunion, malunion or fracture) are not relevant as the evidence of record does not support such pathology.  

When limitation of extension of the thigh is limited to 5 degrees, a 10 percent disability rating is assigned.  Id., DC 5251.

Limitation of flexion of the thigh to 45 degrees is afforded a 10 percent rating.  Flexion limited to 30 degrees is assigned a 20 percent rating.  Flexion limited to 20 degrees is assigned a 30 percent rating.  Flexion limited to 10 degrees is afforded a 40 percent rating.  Id., DC 5252.

For impairment of the thigh, limitation of rotation, implying the appellant cannot toe-out beyond 15 degrees in the affected leg, is afforded a 10 percent rating.  Likewise, limitation of adduction, implying the veteran cannot cross his or her legs is also assigned a 10 percent rating.  Limitation of abduction with motion lost beyond 10 degrees is assigned a 20 percent rating.  Id., DC 5253.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).

After a review of the relevant evidence, a rating in excess of 10 percent is not warranted.  Specifically, at a VA examination in September 2008, the Veteran reported severe pain in his left hip with some pain in his low back and down his leg.  Gait was normal.  No ambulatory aids were used.  Tenderness was noted anteriorly in the groin over the femoral head and laterally over the greater trochanter.  Posteriorly, there was tenderness at the buttocks and the sacroiliac joint.  Slight tenderness was noted in the lumbar spine.  Active and passive range of motion included flexion to 60 degrees with objective evidence of pain (described as "tenderness") at 40 degrees.  Internal rotation was to 10 degrees.  External rotation was to 30 degrees.  Abduction was to 30 degrees.  Adduction was to 20 degrees.  Pain was noted at the limits of all motion.  On repetition, flection was to 90 degrees repeatedly with some discomfort, but no loss of motion, weakness, fatigability, or incoordination.  

A July 2009 hip joint examination report states that the Veteran reported pain, stiffness, heat, instability, lack of endurance, weakness, swelling, redness, giving way, and fatigability.  The Veteran reported flare ups of increased pain on a daily basis, lasting several hours.  No ambulatory aids were used.  Flexion was to 70 degrees.  Extension was to 10 degrees.  Adduction was to 20 degrees.  Abduction was to 30 degrees.  External rotation as to 30 degrees.  Internal rotation was to 10 degrees.  Pain, fatigue, weakness, and lack of endurance were noted.  No incoordination was found.  Although pain was noted on movement, no additional loss in degrees of range of motion was found.  Gait was normal.  X-ray testing showed a normal hip.  No instability was found.  

A September 2010 VA examination showed some anterior groin discomfort with deep palpation and some tenderness over the greater trochanter.  No tenderness of the hip joint was found on either active or passive motion.  Flexion was to 110 degrees.  Internal rotation was to 20 degrees.  External rotation was to 45 degrees.  Abduction was to 50 degrees.  Adduction was to 20 degrees.  Lateral trochanteric discomfort occurred only at the maximum internal rotation and maximum abduction.  All other motion was pain free.  Repetitive motion produced some lateral hip pain, but it did not result in any further loss of range of motion, weakness, fatigability, or incoordination.  The examiner stated that the current level of pain in the greater trochanteric area of the left him resulted in limitation of employment because the Veteran could not do jobs that require prolonged standing or heavy manual labor.  Sedentary and light work duty would not be limited.  

In June 2014, the Veteran was afforded a VA examination in connection with his claim.  The Veteran reported left lateral hip pain, just inferior to the anterior superior iliac spine.  He specifically denied pain at the greater trochanter.  He reported constant and excruciating pain.  Facial expression was normal.  A lack of apparent pain behaviors or expressions was specifically noted.  He denied numbness or tingling.  Active flexion was to 85 degrees, with evidence of painful motion at 85 degrees.  Extension was greater than 5 degrees with evidence of painful motion at greater than 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  Rotation was not limited such that he could not toe-out more than 15 degrees.  The same results were found on repetitive testing.  Localized tenderness or pain to palpation was noted.  Strength was normal.  No ankylosis was found.  The examiner stated that, based on the subjectively reported symptoms and history, the Veteran would be more suited to sedentary employment.  The examiner stated that there is no indication that pain, weakness, fatigability, or incoordination could significantly limit functional ability during a flare-up or upon repeated use over time because the Veteran reports that pain is constant with no variability in severity.  

The Board observes that only active ranges of motion were provided.  While recent action by the Court of Appeals for Veterans Claims (Court) indicates that this examination may be inadequate because it does not fully test all ranges of motion in active and passive motion, the examiner explained in the examination report that the Veteran refused passive testing, arguing that the last examiner "forced" him to move his hip.  Therefore, all ranges of motion were demonstrated actively, by the Veteran without aid of an examiner.  Because the Veteran refused passive testing, the Board is satisfied that this examination is sufficient to rely upon in adjudicating this claim.  Correia v. McDonald, 28 Vet. App. 158 (2016).   

In light of the above, the Board is satisfied that the Veteran's left hip bursitis should be rated as 10 percent disabling.  At most, the September 2008 examination showed evidence of pain on flexion at 40 degrees, but flexion would need to be limited to 30 degrees for a higher rating to be assigned based on limitation of motion.  Flexion has generally been greater than 45 degrees since that time.  There is no evidence of extension limited to 5 degrees or less.  No limitation of abduction with motion lost beyond 10 degrees.  Even the most recent VA examination in June 2016, which only reported range of motion as demonstrated by the Veteran independently (and without passive testing aided by the examiner) would not support a higher rating under the schedular criteria.  As such, the schedular criteria only supports a 10 percent rating based on limitation of flexion, and only then based on the September 2008 examination.  Painful motion has been considered, but the Board observes that, with the exception of the September 2008 examination, pain has not been found to result in any appreciable loss of range of motion.  Even then, the Board has included that finding in determining that the September 2008 examination supports the 10 percent rating the Veteran has already been assigned.  To the extent that since that initial examination, the Veteran's left hip bursitis is noncompensable based on the schedular criteria for loss of motion, he has been assigned the minimum 10 percent rating under Diagnostic Code 5003 specifically due to painful motion.  

Ultimately, the Board finds that the overall disability picture for the Veteran's left hip disability does not more closely approximate a 20 percent rating.  The board again notes that the Veteran's complaints of painful motion have been explicitly considered and applied in making this determination.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

In reaching the above conclusions, the Board recognizes that in exceptional cases an extraschedular rating may be provided when the schedular criteria are found to be inadequate.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

In this instance, the Board finds that the Veteran's symptoms, to include painful motion and loss of range of motion have been explicitly accommodated by the schedular criteria.  Further, although the Veteran maintains that he is unemployable by virtue of his various claimed disabilities, he is presently only service connected for his left hip disability.  All objective medical evidence indicates that, although occupational tasks such as long-term standing, walking, and heavy lifting may be impeded, there is no indication that the Veteran could not sustain sedentary employment.  As such, the Veteran's disability does not warrant extraschedular consideration under Thun.  

Also considered by the Board is whether the collective effect of his service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently only service connected for his left hip disability.  As such, referral on a collective basis is not appropriate in this matter as no other disabilities may have a collective effect on his hip disability.

Service Connection

The Veteran seeks service connection for an acquired psychiatric disability and migraine headaches, which he asserts are related to active duty service, as well as service connection for left hip bursitis, a left buttock disorder and a lumbar spine disorder, each of which he asserts is etiologically related to hs service-connected left hip disability.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

Based on the evidence of record, service connection is not warranted for any of these disorders.  First, a review of the Veteran's service treatment records does not show any evidence of a left hip lesion, migraines or a back injury of any sort.  While it is true that he was treated for psychiatric symptoms in February 1998, where he was treated for adjustment disorder, and a gluteus medius strain in April 1998, neither appeared to be chronic in nature.  Specifically, there were no gluteal complaints when he left service, and a psychiatric examination at the time he left service was noted to be within normal limits with no severe mental illness. 

In fact, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  Specifically, the left hip lesion was not indicated until an MRI of the Veteran's left hip in September 2006 and his back disorder was not diagnosed until a VA examination in 2005.  
The Board emphasizes that this first indication of either of these disorders is approximately five years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as the ones discussed above, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, in addition to the fact that the Veteran did not claim entitlement to service connection for a left hip lesion or a back disorder for many years after service, it is also noted that he submitted a claim for benefits in 1999, where he did not mention these disorders.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the disorders he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had a hip lesion or a back disorder at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

As for the Veteran's buttocks disorder, psychiatric disorder and headaches, it does not appear based on the evidence that these disorders are currently clinically shown.  Additionally, at a VA examination in June 2014, the VA examiner stated that the Veteran did not presently have a diagnosis of headaches, nor had he ever been diagnosed with a headache condition.  The examiner noted the lack of documentation of any headache condition in the Veteran's service treatment records.  Similarly, when the Veteran underwent a VA examination for his buttocks pain in June 2014, the examiner noted that the Veteran's current symptoms were not representative of a current chronic disorder.  

Regarding the Veteran's psychiatric disorders, a VA examiner in September 2011 noted symptoms such as depressed mood and anxiety, disturbances of motivation and mood.  However, he declined to provide an Axis I psychiatric diagnosis, instead concluding that the Veteran had a personality disorder.  While a VA psychiatrist in May 2014 determined that the Veteran had depression, this was due to his nonservice-connected back pain, this was not a supported opinion.  Moreover, at a June 2014 VA examination, the examiner concluded that there was no reason to revise the September 2011 conclusions, which were based on "strong cluster-B personality traits."  These conclusions were largely consistent with prior VA examinations that a diagnosable psychiatric disorder was not present.  

The Board notes that personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  Here, while the Veteran has a confirmed diagnosis of cluster-B personality traits, this is a personality disorder, it is not considered a disability for VA purposes.

Based on this evidence, the Board can only conclude that there is no current psychiatric disorder, buttocks disorder or chronic headaches for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998)

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hip lesion or back disorder to active duty, or to a service-connected disability, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in June 2014, who stated that there was no credible medical authority or peer reviewed study that has established a link between an isolated, benign bone lesion of the ilium, and a history of trochanteric bursitis.  Therefore, the Veteran's left hip lesion was less likely than not caused by or made worse by the Veteran's service connected left hip trochanteric bursitis.  Moreover, the Board notes that none of the medical evidence establishes a link between his active duty service and this bone lesion, no has any medical professional indicated that such a relationship exists.  

Similarly, regarding the Veteran's back complaints, the Veteran was afforded a VA examination in September 2010, where the examiner stated that the Veteran has some difficulty with chronic left-sided low back pain.  The examiner diagnosed chronic lumbar strain with no evidence of nerve root irritation.  However, in November 2010, an addendum opinion was rendered which acknowledged a previously diagnosed transitional lumbar vertebra, but opined that this was unrelated to the Veteran's left hip disability, but was rather a disorder that was congenital in nature.  In June 2014, the Veteran underwent a new VA examination, which diagnosed both degenerative arthritis and a transitional vertebra.  However, the examiner did not determine that these disorders were related to either active duty service or to a service-connected disability.  Specifically, the examiner found that a transitional vertebra is a congenital condition, and his mild degenerative arthritis was associated with aging and activity.  Importantly, the examiner also noted that the Veteran did not appear to have current hip bursitis, nor was there was there a credible medical authority or peer reviewed study has demonstrated a causal link between trochanteric bursitis and lumbar degenerative disc disease.

In making this decision, the Board has considered a May 2008 letter from a chiropractor, who stated that the Veteran had back pain resulting from his hip symptoms.  While this evidence supports the Veteran's claim, it is outweighed by the other evidence of record, most notably the observations of the June 2014 VA examiner, who concluded that the Veteran's symptoms were the result of other factors.  Specifically, as this VA examiner was able to review the claims file, including the Veteran's service treatment records, and provided a thorough explanation for the conclusions provided, it is of more probative value than the chiropractor's unsupported statements.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of the disorders on appeal.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

As discussed above, entitlement to TDIU is part and parcel of an increased rating claim when the Veteran asserts he is unemployable due to service connected disabilities.  In a September 2013 statement, the Veteran stated that he was seeking unemployable status due to a left hip, right ankle, low back, and psychiatric disability.  As the Veteran is service connected for a left hip bursitis, this claim is part of the increased rating claim on appeal, above.

Generally, TDIU is awarded on a schedular basis, which requires that, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  In the instant matter, the Veteran is only service connected for left hip bursitis with a rating of 10 percent for all periods on appeal.  As such, the schedular criteria for a grant of TDIU have not been met.

Under Roberson v. Principi, 251 F.3d 1378 (2001) and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must also consider TDIU even when the schedular criteria are not met.  VA policy is that all Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b),  rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where Veterans are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

In this instance, the Board notes that the Veteran's left hip bursitis does cause some interference with employment, but that the June 2014 examiner found him capable of obtaining and maintaining sedentary employment.  For his part, the Veteran's own 2013 statement indicates that his inability to find and maintain work is also the result of various other disabilities, which have been found to be non-service-connected, above.  As the evidence of record does not support a finding that his service-connected left hip bursitis alone prevents him from maintaining employment in general, the Board declines to remand the issue of entitlement to extraschedular TDIU for further consideration.  


ORDER

Entitlement to a disability rating in excess of 10 percent for left hip bursitis is denied for all periods on appeal.

Entitlement to service connection for a left hip lesion is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for a left buttock disability is denied.  

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to TDIU is denied.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the remaining issue on appeal, an additional remand is necessary.  

The Veteran was diagnosed with a right ankle strain in a September 2011 examination.  To date, two examinations have been conducted, and nexus opinions given with regard to secondary causation or aggravation by his service-connected left hip bursitis.  Upon review, the Board notes that the Veteran was diagnosed while in service with a right ankle contusion in September 1997.  To date, no direct service connection opinion has been rendered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Dallas, Texas, since June 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Return the file to the examiner who conducted the June 2014 VA examination for an addendum opinion.  If the June 2014 examiner is no longer available, forward the file to a suitable alternate medical professional for the requested opinion.  The need for a new physical examination is left the examiner selected to provide the opinion.  

The examiner should review all the evidence in the record and state whether it is at least as likely as not that the Veteran's right ankle strain, diagnosed in September 2011, was caused by or is otherwise etiologically related to the September 1997 right ankle contusion, which was noted in his service treatment records.  A rationale should be given for the opinion rendered and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.

3. Thereafter, readjudicate the claim based on all evidence in the record.  If the claim on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


